III113th CONGRESS2d SessionS. RES. 346IN THE SENATE OF THE UNITED STATESFebruary 6, 2014Mrs. Murray (for herself and Ms. Cantwell) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONCongratulating the athletes from the State of Washington and across the United States who are set
			 to
			 participate in the 2014 Winter Olympic and Paralympic Games in Sochi,
			 Russia. Whereas the 2014 United States Olympic and Paralympic Team, also known as Team USA, is the largest
			 delegation ever
			 sent to a Winter Olympic Games by the United States;Whereas the 230 members of Team USA represent the diversity of their Nation and will perform, with
			 skill and grace, to the best of their ability;Whereas diversity among national Olympic teams fosters greater understanding and peace among
			 nations by upholding the values of the Olympic movement;Whereas the members of Team USA will represent the spirit of the Olympic and Paralympic Games and
			 fulfill the
			 principles of modern Olympism as outlined in the Olympic Charter as
			 modified by the International Olympic Committee on September 9, 2013;Whereas, on February 11, 2014, women will compete in ski jumping for the first time in Olympic
			 history;Whereas members of Team USA will compete in all 15 disciplines in the 2014 Winter Olympic Games
			 across 7 sports, and in 94 of 98
			 medal events;Whereas Team USA features 106 returning Olympians, including 13 Olympic gold medalists;Whereas the members of Team USA from the great State of Washington who will proudly represent
			 their Nation are—(1)Erik Bjornsen of Winthrop, Washington, who will compete in cross-country skiing;(2)Sadie Bjornsen of Winthrop, Washington, who will compete in cross-country skiing;(3)J.R. Celski of Federal Way, Washington, who will compete in the 500 meter, 1,000 meter, 1,500
			 meter, and
			 5,000 meter relay events in short track speedskating;(4)Patrick Deneen of Cle Elum, Washington, who will compete in the moguls event in freestyle skiing;(5)Brian Gregg of Winthrop, Washington, who will compete in cross-country skiing;(6)Torin Koos of Leavenworth, Washington, who will compete in cross-country skiing;(7)Christian Niccum of Woodinville, Washington, who will compete in luge; and(8)Angeli VanLaanen of Bellingham, Washington, who will compete in the halfpipe event in freestyle
			 skiing;
			 andWhereas all of the athletes of Team USA should be commended and honored for their contributions to
			 sport, our country, and the Olympic movement: Now, therefore, be
			 itThat the Senate—(1)acknowledges the dedication of the United States Olympic Committee, the national governing bodies
			 of each sport that is an event at the 2014 Winter Olympic and Paralympic
			 Games, and the administrators, coaches, families, and all others who
			 support the athletes participating in the
			 Olympic and Paralympic
			 Games; and(2)congratulates the members of the United States Olympic and Paralympic Teams and wishes them success
			 at the 2014 Winter Olympic and Paralympic Games in Sochi, Russia.